Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




DETAILED ACTION


This Office Action is responsive to the applicants’ Amendment filed on February 26, 2021, in which claims 1-20 are pending.



Response to Amendment

Applicant has amended claims 1, 8, and 15; and claims 1-20 are pending.






Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-6, 8-13 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (US 2014/0201381) hereinafter “Shimizu” in view of Anantharam et al. (US 2016/0337450) hereinafter “Anantharam”.


As to claim 15, Shimizu discloses a system (Abstract) comprising: 
a first server; and a second server (Shimizu [3-4, 30-33], discloses first and second server)
discloses wherein the communication module receives node protocol data that is converted from server protocol data from the smart grid module);
deploy the first gateway on the second server, wherein the first gateway is configured to translate, on the second server, data into a first protocol associated with the first server (Shimizu 54-56, 59-61] discloses wherein the translation module performs a protocol translation between the first server protocol and the second server protocol);
receive a first data request from the first server; and transfer, in response to receiving the first data request, first data into the first gateway for translation, on the second server, into the first protocol and transmission to the first server; server (Shimizu [59-63, 65] discloses wherein the translation module performs protocol translations between the new server protocol and other server protocols or node protocols in the gateway so that the new utility server 103 can communicate with other utility servers or communication nodes using a new server protocol); and 
wherein the first server is configured to: receive, from the second server, a second gateway associated with the second server (Shimizu [63-65] discloses wherein the smart grid module receives node protocol data that is organized using the node protocol from the communication node);
Shimizu is silent on deploy the second gateway on the first server, wherein the second gateway is configured to translate data, on the first server, into a second protocol associated with the second server; receive a second data request from the second server; and transfer, in response to receiving the second data request, second data into the 
However Anantharam discloses deploy the second gateway on the first server, wherein the second gateway is configured to translate data, on the first server, into a second protocol associated with the second server; receive a second data request from the second server; and transfer, in response to receiving the second data request, second data into the second gateway for translation, on the first server, into the second protocol and transmission to the second server (Anantharam discloses a data replication in a networking system comprising multiple computing nodes with a cloud model including at least five characteristics, at least three service models, and at least four deployment models wherein a cloud consumer can unilaterally provision computing capabilities, such as server time and network storage, as needed, automatically without requiring human interaction with the service's provider [16-21] and additionally discloses at [65-70] wherein the application module of each node is configured to receive a data request from a client device including a data update for a data set maintained on the node and further discloses at  [69-73, 77] discloses wherein the data replication application module updates the data set based on the data update, and modifies the data request and forwards the data replication request to all nodes that maintain the data set).
before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Shimizu and Anantharam before him or her, to modify the protocol translation in a smart grid system of Shimizu to include the cloud based data replication of Anantharam with reasonable expectation that this would result in a system that is able to deploy configuration and processing information  Anantharam.  Therefore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Shimizu with Anantharam to obtain the invention as specified in claim 15.


Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu-Anantharam” in view of Apelewicz et al. (US 2018/0309786) hereinafter “Apelewicz”.


As to claim 16, Shimizu-Anantharam discloses the system of claim 15, Shimizu-Anantharam is silent on further comprising a plant compute device configured to: receive the first gateway associated with the first server; deploy the first gateway on the plant compute device; and provide plant data obtained by the plant compute device to the first gateway for translation into the first protocol and transmission to the first server (Apelewicz, [37, 39-43], discloses securing internet of things wherein the industrial application where a node can be a particular unit operation, fermenter, fluidized bed dryer, oven assembly line, controlled by a plant IoT management application which can be deployed on edge network switch and wherein the system can also be deployed in Zone which, in an embodiment, can be comprised of one or more gateway servers). The 



As to claim 17, Shimizu-Anantharam-Apelewicz discloses the system of claim 16, wherein the plant compute device is further configured to: receive the second gateway associated with the second server; deploy the second gateway on the plant compute device; and provide plant data obtained by the plant compute device to the second gateway for translation into the second protocol and transmission to the second server (Apelewicz [51-53, 64-65] discloses wherein the network address translation refers to a method to map a first IP address space into a second IP address space by modifying network address information in Internet Protocol (IP) datagram packet headers and further discloses wherein the central processing unit used in the systems, methods and devices disclosed herein can be in communication with edge network switch, IoT gateway or backend management server via management port) The Examiner supplies the same rationale for the combination of references Giroti and Young as in claim 16 above.



Claims 1-6 and 9-13 are corresponding method and apparatus claims that recite similar limitations as of claims 15-17 and do not contain any additional features with .



Allowable Subject Matter

Claims 7, 14 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form 892.



Response to Arguments

Applicant's remarks, see page 7, filed 2/26/2021, with respect to objections to the specification. Applicant requested for suggestion on a replacement title: “Providing cloud interoperability between multiple data providers”.


Applicant's arguments, filed 2/26/2021, with respect to claims 1-20 have been fully considered However, upon further consideration, a new ground(s) of rejection is made in view of Shimizu-Anantharam-Apelewicz.



Conclusion

The rejections are based upon the broadest reasonable interpretation of the claims. Applicant is advised that the specified citations of the relied upon prior art, in the above rejections, are only representative of the teachings of the prior art, and that any other supportive sections within the entirety of the reference (including any figures, incorporation by references, claims and/or priority documents) is implied as being applied to teach the scope of the claims.
Applicant may not introduce any new matter to the claims or to the specification. For any subsequent response that contains new/amended claims, Applicant is required to cite its corresponding support in the specification.  (See MPEP chapter 2163.03 section (I.) and chapter 2163.04 section (I.) and chapter 2163.06) 
Applicant's amendment necessitated the new ground(s) of rejection; accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Razu A Miah whose telephone number is (571)270-5433.  The examiner can normally be reached on M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 27493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RAZU A MIAH/Primary Examiner, Art Unit 2441